      Case 4:18-cv-02011 Document 76 Filed on 03/30/20 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                         March 30, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

AUSTIN VAN OVERDAM,                              §
                                                 §
          Plaintiff,                             §
VS.                                              § CIVIL ACTION NO. 4:18-CV-2011
                                                 §
TEXAS A&M UNIVERSITY, et al,                     §
                                                 §
          Defendants.                            §

                               MEMORANDUM AND ORDER

        Before the Court is Defendant’s Motion for Protective Order (Doc. No. 73). Defendant

Texas A&M University is seeking an order that would protect its President, Michael K. Young,

from deposition. Plaintiff Austin Van Overdam has unilaterally noticed President Young’s

deposition for March 30, 2020. (Doc. No. 74, at 6). After considering the Motion and all applicable

law, the Court determines that Defendant’s Motion for Protective Order must be GRANTED.

        Under Rule 26, parties may obtain discovery that is “relevant to any party’s claim” and

“proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). The Court must limit discovery

where “the discovery sought is unreasonably cumulative or duplicative, or can be obtained from

some other source that is more convenient, less burdensome, or less expensive.” Id. at

26(b)(2)(C)(i). The Court may also issue a protective order to protect an individual from whom

discovery is sought from “annoyance, embarrassment, oppression, or undue burden or expense.”

Id. at 26(c)(1).

        After the Court’s previous ruling on Defendant’s Motion to Dismiss, Plaintiff’s only

remaining claim is one of selective enforcement. Accordingly, the only relevant question in this

case is whether Defendant initiated its investigation or punished Plaintiff because of his gender.


                                                1
      Case 4:18-cv-02011 Document 76 Filed on 03/30/20 in TXSD Page 2 of 2



See Klocke v. Univ. of Tex. at Arlington, 938 F.3d 204, 2010 (5th Cir. 2019). Plaintiff fails to

explain how President Young’s deposition is relevant to his selective enforcement claim. In his

Response, Plaintiff primarily relies on President Young’s role in changing sexual assault policies

on campus in 2018, in response to activism by Plaintiff’s victim and other women on campus.

(Doc. No. 74, at 12–17). However, Plaintiff does not explain how President Young’s actions in

2018 evidence selective enforcement against Plaintiff in 2016, during which Plaintiff was charged,

sanctioned, and served his suspension. (Doc. No. 73, at 7–8). Plaintiff also argues that President

Young generally supported sexual assault policies on campus during his tenure as university

president, for example, by stating that collecting data through a sexual assault survey was

“important.” (Doc. No. 74, at 16). Again, Plaintiff does not explain how general support for the

university’s sexual assault policies relates to Plaintiff’s selective enforcement claim. Additionally,

even if such a generalized statement were relevant, Plaintiff could seek out such statements from

depositions of other university officials or written discovery, making President Young’s deposition

cumulative.

       Because everything Plaintiff seeks from President Young’s deposition is either irrelevant

to his remaining selective enforcement claim or cumulative of other discovery accessible to

Plaintiff, the Court GRANTS Defendant’s Motion pursuant to its power under Rule 26(b)(2)(C)

to limit discovery.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on this the 30th day of March, 2020.




                                                      KEITH P. ELLISON
                                                      UNITED STATES DISTRICT JUDGE
                                                  2
